Citation Nr: 1223737	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to may 1981, with additional active duty for training (ACDUTRA) from March 1, 2003 to March 15, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington. 

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in November 2011.  A written transcript of this hearing was prepared and incorporated into the evidence of record.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence, including that pertinent to service, establishes that hypertension had its onset during his active duty for training.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have been met. 38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

The law provides that active military service is active duty; any period of active duty for training during which the individual was disabled from a disease or an injury incurred in the line of duty is active service.  Active service also includes a period of inactive duty training during which an individual was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full- time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6.  Inactive duty for training (INACDUTRA) includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, including hypertension, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).  Presumptions of soundness, aggravation, and regarding certain conditions that are considered chronic, per se, however, only apply to periods of active duty, not ACDUTRA or INACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Hypertension

The Veteran contends that his hypertension began during a period of ACDUTRA, and worsened after that time.  

The Board recognizes that in VA's Rating Schedule, hypertension is defined as diastolic blood pressure that is predominantly 100 or greater, or systolic blood pressure that is predominantly 160 or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  As relevant, the criteria for 7101 are based on blood pressure readings and whether continuous medication is required in someone with a history of diastolic pressure predominantly 100 or more.  Entitlement to service connection for hypertension, however, may be established regardless of whether the criteria for a compensable evaluation are met.

On the July 2002 Report of Medical History, the Veteran noted that he did not have high or low pressure.  Additionally, on a March 5, 2003 medical criteria for participation in NCTC school form, the Veteran reported that he did not have any current medical conditions and was not currently taking any medications.  During the Veteran's period of ACDUTRA from March 1, 2003 to March 15, 2003, he reported for treatment after an incident that occurred on March 7, 2003.  At that time, the Veteran's blood pressure was noted to be 156/90.  A March 11, 2003 medical record noted a blood pressure reading of 142/100.  At that time, the Veteran was told to monitor his blood pressure with physicians at the Reserve Center.  

Through the Veteran's private physician, multiple three day blood pressure checks were performed.  From March 16, 2003 to March 18, 2003, the Veteran's blood pressure readings were 144/101, 152/101, 156/102, 150/101, 142/96, and 146/100.  From March 19, 2003 to March 21, 2003, the Veteran's blood pressure readings were 152/101, 142/99, 154/106, 156/101, 148/104, and 150/100.  From March 22, 2003 to March 24, 2003, the Veteran's blood pressure readings were 148/102, 150/104, 152/101, 146/99, 148/101, and 156/104.  From March 25, 2003 to March 27, 2003, the Veteran's blood pressure readings were 142/101, 144/103, 148/100, 150/102, 142/108, and 144/106.

In a March 27, 2003 treatment record, the Veteran's physician noted that the Veteran complained of increased difficulty sleeping, which had been a problem for the past two weeks.  Additionally, the doctor noted that the Veteran had an accident at Navy Reserves training, and had since had increased blood pressure.  The Veteran's blood pressure at that time was noted to be 142/108.  He was diagnosed with hypertension and was started on medication for that condition. 

The claims file also contains a February 2005 Line of Duty report.  The report noted the Veteran's March 7, 2003 incident that occurred while on ACDUTRA.  A diagnosis of hypertension was listed on the report.  The reviewer concluded that the Veteran's conditions were found to be in the line of duty. 

The Veteran submitted a May 2005 letter from his private treating physician.  The physician stated that the Veteran had been a patient of his at Family Medicine of Casper for the last seven years.  The physician noted that the Veteran was initially seen regarding blood pressure issues that were noted by military health care providers while training in Port Hueneme, California.  

The Veteran's private treatment records continue to document a diagnosis of hypertension and treatment for that condition, to include medication. 

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, post-service medical records, and pertinent lay evidence demonstrates that his currently diagnosed hypertension had its onset during his period of ACDUTRA from March 1, 2003 to March 15, 2003.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  On the March 5, 2003 medical criteria for participation in NCTC school form, the Veteran reported that he did not have any current medical conditions.  At the time of the incident on March 7, 2003, the Veteran had an elevated blood pressure reading of 156/90.  On March 11, 2003 the Veteran's treatment record noted a blood pressure reading of 142/100.  The Veteran's three day blood pressure readings recorded for the two weeks following his period of ACDUTRA were elevated, leading to a diagnosis of hypertension and started on medication a mere two weeks later.  Additionally, the February 2005 Line of Duty report documented a diagnosis of hypertension, and the reviewer concluded that the Veteran's condition was found to be in the line of duty. 


Therefore, the March 11, 2003 blood pressure reading of 142/100 during the Veteran's period of ACDUTRA, met the criteria for a 10 percent rating under Diagnostic Code 7101 for hypertension, and the Veteran was clearly diagnosed with hypertension a mere two weeks after his period of ACDUTRA.  Additionally, more recent private treatment records demonstrate that the Veteran continues to take medication to treat his hypertension.  Resolving reasonable doubt in favor of the Veteran, the evidence warrants direct service connection.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that hypertension was incurred during the Veteran's period of ACDUTRA.


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


